WILKEY, with whom joined TAMM, MacKINNON, BORK, and SCALIA, Circuit Judges,
dissenting:
This case raises a number of questions concerning the protection to be afforded symbolic speech and the extent to which, by neutrally drafted and applied regulations, the government may limit First Amendment access to a traditional public forum. In particular we must decide whether a general ban on camping in the Memorial core area parks of the District of Columbia can be applied to prevent camping that constitutes an integral and expressive part of a demonstration otherwise protected by the First Amendment.
I. Background
The Community for Creative Non-Violence (CCNV), an unincorporated religious association working on behalf of homeless persons, applied to the National Park Service for a permit to hold a demonstration in Lafayette Park and on the Mall beginning 21 December 1982. CCNV proposed to erect sixty tents in which an estimated 150 demonstrators would sleep in order to draw attention to the plight of the homeless during winter.
The Park Service granted CCNV a permit to erect two symbolic tent cities, one on the Mall with forty tents, and one in Lafayette Park with twenty tents. Permission to sleep in the tents, however, was denied pursuant to Park Service regulations governing camping and the erection of temporary structures for living accommodation.1
CCNV and several homeless men then sued in district court for an injunction to prevent the Park Service from enforcing its regulations against them. They alleged four grounds in support of their suit: first, that the regulations are void for vagueness and overbreadth; second, that the regulations do not in fact prohibit their proposed demonstration; third, that the regulations have been discriminatorily enforced in violation of their First and Fifth Amendment rights; and, finally, that the regulations cannot be construed to prevent the demonstration without running afoul of the free speech guarantees of the First Amendment.
Following a hearing, the district court denied plaintiffs’ motion for a preliminary injunction and for summary judgment, and instead granted summary judgment for the Park Service.2 CCNV immediately filed a notice of appeal and a motion for an injunction pending appeal, which was denied by the district court. An emergency motion *42for injunction pending appeal was also denied by a panel of this court.3 The appeal, however, was set for expedited en banc consideration to allow for a determination on the merits.
II. Preliminary Questions
Three of appellants’ four contentions can be disposed of without difficulty. Indeed, a mere citation of the regulations at issue suffices to show that they prohibit the sleeping proposed by CCNV and that they are neither vague nor overbroad under applicable Supreme Court precedent. Furthermore, the district court explicitly found that the regulations have not been discriminatorily enforced. This finding is supported by undisputed evidence and therefore must be upheld.
The camping regulations of the National Capital Region were revised in June of 1982 after formal rulemaking proceedings.4 The revisions responded to a recent decision of this court holding that a prior, almost identical demonstration proposed by CCNV was not prohibited by the regulations as then written.5 The panel opinion relied upon a Policy Statement accompanying the regulations which drew a distinction between the permissible “use of symbolic campsites reasonably related to First Amendment activities” and impermissible “camping primarily for living accommodations .... ” Noting that “the purpose of the symbolic campsite in Lafayette Park is ‘primarily’ to express the protestors’ message and not to serve as a temporary solution to the problems of homeless people,” the panel concluded that the regulations allowed appellants to sleep in the tents as an intrinsic part of their protest.6
No such statutory solution is available to us. As noted, the regulations were revised after the panel decision.7 These revisions clarify the definition of the term “camping” as used in 36 C.F.R. § 50.27, which prohibits camping in park areas not designated as public campgrounds. The revisions also clarify section 50.19, which covers the use of temporary structures in connection with permitted demonstrations and special events.
As revised, 36 C.F.R. § 50.27(a) prohibits camping in park areas not designated as public camping grounds, and defines the terms as follows:
Camping is defined as the use of park land for living accommodation purposes such as sleeping activities, or making preparations to sleep (including the laying down of bedding for the purpose of sleeping), or storing personal belongings, or making any fire, or using any tents or shelter or other structure or vehicle for sleeping or doing any digging or earth breaking or carrying on cooking activities. The above-listed activities constitute camping when it reasonably appears, in light of all the circumstances, that the participants, in conducting these activities, are in fact using the area as a living accommodation regardless of the intent of the participants or the nature of any other activities in which they may also be engaging.
Section 50.19(e)(8), as amended, permits the erection of temporary structures for the purpose of symbolizing a message or meeting logistical needs in conjunction with an authorized demonstration, but prohibits the use of temporary structures for camping outside of designated areas for
living accommodation activities such as sleeping, or making preparations to sleep (including the laying down of bedding for the purpose of sleeping), or storing personal belongings, or making any fire, or doing any digging or earth breaking or carrying on cooking activities. The above-listed activities constitute camping when it reasonably appears, in light of all *43the circumstances, that the participants, in conducting these activities, are in fact using the area as a living accommodation regardless of the intent of the participants or the nature of any other activities in which they may also be engaging.
There is no single activity that automatically triggers the application of these sections. Thus, someone might take a noontime nap in the park without violating them. Similarly, in conjunction with a demonstration one may erect a symbolic tent in which no one will actually be sleeping or may use “support service tents” for first aid facilities, lost children areas, or to shelter electrical and other sensitive equipment or displays.8 Only when all the circumstances are taken into account can it be determined with certainty whether a particular person or group is “camping” within the meaning of the regulations.
The determination required is not a difficult one. We all have a common-sense understanding of what camping is, and the regulations aid that understanding by giving specific examples of activities that constitute camping “when it reasonably appears, in light of all the circumstances, that the participants, in conducting these activities, are in fact using the area as a living accommodation....”9
Appellants propose to erect tents and to occupy those tents, by sleeping in them at night, for the remainder of winter.10 Given that “camping” is defined “regardless of the intent of the participants or the nature of any other activities in which they may also be engaging,” what appellants propose is clearly camping. Appellants’ First Amendment intent does not take them outside the scope of the regulations.
Furthermore, the regulations give fair notice of the prohibited conduct and provide sufficiently explicit standards to guide the discretion of law enforcement officials.11 They are not impermissibly vague.12 Neither are they overbroad. Appellants argue that their proposed camping constitutes symbolic speech meriting First Amendment protection. They further argue that the Park Service regulations impermissibly infringe upon that speech. These questions will be considered in due course.13 But it is not necessary to decide them in order to reject appellants’ overbreadth challenge.
When, as here, an enactment is directed at conduct rather than at speech, “over-breadth scrutiny has generally been somewhat less rigid” so long as the statute regulates the conduct in a “neutral, noncensorial manner.”14 “[T]he overbreadth of [such] a statute must not only be real, but substantial as well, judged in relation to the statute’s plainly legitimate sweep.”15 Even assuming there is such a thing as “expressive camping” that merits First Amendment protection from incidental infringement, that expressive camping constitutes only a small fraction of the general camping prohibited by the regulations. It cannot be said that a general ban on camping is substantially overbroad simply because it encompasses occasional instances of expressive camping.
Finally, we agree with the finding of the district court that the Park Service has enforced its new regulations “in an even*44handed and reasonable manner.”16 This finding is based on and amply supported by undisputed facts contained in a number of exhibits and affidavits filed with the district court by the Park Service.
Appellants support their contention that the regulations are being enforced against them selectively and discriminatorily by referring to several past demonstrations in which sleeping allegedly occurred.17 In judging the propriety of the grant of summary judgment for the Park Service, we must assume the truth of these factual allegations.18 Even so, they fail to make out a claim of discriminatory enforcement in violation of the First and Fifth Amendments.
Some of the demonstrations relied upon by appellants19 occurred before the effective date of the current revisions and are therefore largely beside the point. As for the three demonstrations taking place after that date, it is undisputed that in each instance the Park Service notified the participants that camping and the use of temporary structures for living accommodations was prohibited.20 Furthermore, in the one case where the Park Service detected a violation of the regulations, it demanded compliance and the next day, after similar violations occurred, revoked the demonstration permit for non-compliance with the regulations and conditions of the permit.21 A standard of reasonable, even-handed enforcement calls for no more.
At best appellants are able to cite two isolated instances of undiscovered violations of the regulations.22 The district court rightly noted that this evidence failed to create a genuine issue of material fact.
The existence of possible undiscovered violations of the law is not the material' issue here. Rather, the issue is whether or not there existed a policy or practice by the Park Service of permitting activities by other persons in violation of the regulations. Since plaintiffs’ evidence goes only to the former proposition, not to the latter, it fails to establish a policy of discriminatory enforcement.23
III. First Amendment Claim
We come, then, to the main focus of contention in this case. Appellants argue that the Park Service regulations, if construed to prohibit their proposed demonstration, impermissibly infringe upon rights guaranteed by the free speech clause of the First Amendment.
A. Standard of Review
As a preliminary matter, we must determine whether the camping proposed by appellants is properly considered “speech” for purposes of the First Amendment protec*45tion claimed here. Thus, in United States v. O’Brien,24 the case principally relied upon by Judge Mikva to establish his standard of First Amendment scrutiny, the Supreme Court began its analysis as follows:
We cannot accept the view that an apparently limitless variety of conduct can be labeled “speech” whenever the person engaging in the conduct intends thereby to express an idea. However, even on the assumption that the alleged communicative element in O’Brien’s conduct is sufficient to bring into play the First Amendment, it does not necessarily follow that the destruction of a registration certificate is constitutionally protected activity.
Since the Court in O’Brien found that the governmental prohibition satisfied even the heightened scrutiny appropriate for laws that incidentally infringe on protected expression, it was not constrained to go back and reexamine the validity of its assumption that First Amendment standards of scrutiny applied. Judge Mikva, however— at least if he intends to rely upon O’Brien —must do so. He must validate the credentials that admit sleep, in this case, to the realm of the First Amendment without providing a blanket pass to “an apparently limitless variety of conduct [that] can be labeled ‘speech.’ ”25 No easy task, and not one which Judge Mikva has in our view successfully executed.
The attempt is made in an earlier portion of the opinion26 where two responses are given. First, the “indicia of political expression ... permeate CCNV’s pointed use of the simple act of sleeping.”27 To determine communicativeness, Judge Mikva examines “the intent of the would-be communicator and the context in which his or her conduct takes place.”28 One might suppose from this, and from the quotation from Supreme Court authority which follows, that Judge Mikva means that here sleeping is a particularly apt method of expressing homelessness, the idea to be conveyed. Several pages later, however, the opinion abjures such an intent, warning (quite correctly, in our estimation) that basing the present decision upon CCNV’s contention that “sleeping in its demonstration is uniquely deserving of first amendment protection because it directly embodies the group’s message ... would require the government to draw distinctions among groups desiring to express themselves through sleeping depending on the subject matter or content of their message and its alleged relationship to sleep . ...”29 We add that it would also require the Park Service, and ultimately the courts, to make judgments that aré more appropriate for Ingmar Bergman and Andy Warhol.
But if this symbolism-evaluation is not what Judge Mikva has in mind, then we are at a loss to understand the point. Does it mean that, since the particular activity of sleeping is expressive in this case (the one- and-only time we will engage in symbolism-evaluation for this particular category of conduct) it must alwayshe assumed to be expressive in the future — so that hereafter one can sleep in the parks to protest war or to protest peace, to protest the arms race or to protest unilateral disarmament, all indiscriminately under the protection of the First Amendment?30
Judge Mikva’s second basis for avoiding the preliminary inquiry of O’Brien is that the sleeping is part of a demonstration that is itself sufficiently communicative to implicate the First Amendment. In other words, “even were we not to focus on the peculiarly expressive nature of sleeping, first amendment scrutiny would still be implicat*46ed.”31 The idea seems to be that the First Amendment gives CCNV the freedom to shape the nature of its own demonstration and, therefore, a higher standard must be applied to justify the suppression of all requested elements of that demonstration— including those that are not even intended to be independently communicative.32 We cannot accept this reasoning, which suggests that since, for example, a protest march (a traditional form of expressive conduct) cannot be banned without meeting the high First Amendment standards applicable to incidental infringements on speech, neither can any of the other activities which the organizing group believes will facilitate or improve the march.
We think that is plainly wrong. Not a whit more justification is needed to ban spitting in the street by a parade of tobacco farmers protesting a new tax on chewing tobacco than is needed to prevent such activity by the public at large. Any group’s freedom to shape the nature of its own demonstration is limited by the well-established permissibility of “time, place and manned’ limitations — the reasonableness of which is established so long as the First Amendment activity itself (the speech, the pamphleteering, the parade) is not needlessly impeded, regardless of the effect on ancillary phenomena. It is hard to believe that the limiting language in O’Brien, quoted above, means no more than that inherently unexpressive conduct need only be joined with expressive conduct or speech in order to qualify for First Amendment protection.
The Supreme Court cases, it must be acknowledged, do not provide guidance as to what conduct beyond traditional communicative activities such as marching and picketing may qualify as “speech.” It might be suggested that only such traditional activities qualify for purposes of avoiding a general prohibition not directed at communicative content — while virtually all conduct is “speech” for purposes of avoiding a proscription specifically designed to suppress expressive connotation.33 While this analysis may be consistent with the holdings of the Court, it is difficult to square with the fact that the O’Brien test itself (applied only after conduct has been assumed entitled to full “free speech” protection), contains a step that inquires into the communication-suppressing nature of the law. Unlike Judge Mikva, we find it unnecessary to solve this dilemma in the present case. Like the Supreme Court in O'Brien, we find that even assuming the applicability of the more demanding First Amendment standard of review, the regulations here pass muster.34
The standard of review provided by O’Brien is as follows:
[A] government regulation is sufficiently justified if it is within the constitutional power of the government; if it furthers a substantial governmental interest; if the governmental interest is unrelated to the suppression of free expression; and if the incidental restriction on alleged first amendment freedoms is no greater than is essential to the furtherance of that interest.35
*47The first requirement, that the regulation be within the constitutional power of the government, is rarely a problem. The second and fourth requirements come together to constitute a balancing test, as discussed below.36 Before one even reaches that balancing test, however, the interest offered by the government to support its regulation must meet the threshold requirement that it be “unrelated to the suppression of free expression.” In other words, any burden imposed on free expression must be incidental to the prevention of a harm that arises regardless whether any message is conveyed. To illustrate, an attempt to curtail littering by banning handbills is not directed at any message to be conveyed. The feared harm would arise even if the handbills were blank.37 Similarly, a ban on sound trucks is designed to prevent noisy disturbances, a harm that would arise even if the sound truck merely emitted static or other meaningless sounds.38 An attempt to curtail the incitement of lawless action, on the other hand, is directed at a harm arising from the specific viewpoint expressed.39 Similarly, a ban on foul language is concerned with the effects of the ideas or emotions expressed on the minds or conduct of those listening.40 In these latter cases, the regulation will not survive judicial scrutiny unless the proscribed expression falls into one of several narrowly defined, unprotected categories.41
In the former set of cases, where the threshold test is met, then under O’Brien a balancing test is proper: the state must counterbalance any incidental infringement on free speech by showing that the regulation narrowly pursues a substantial governmental interest. This is properly characterized as a “balancing” test, because the greater protection that could be afforded speech by a less restrictive alternative must be balanced against that alternative’s loss of efficiency in achieving the government’s objective.42
In this case, the governmental interest alleged, the protection of the parks in the Memorial core area from physical and aesthetic damage caused by camping, is clearly unrelated to the suppression of free expression. The harm is the same whether appellants hope to express a message by camping or not. Thus, the court must balance the substantiality of the government’s interest in preventing camping against the incidental infringement on free speech, taking due note of the possibility of any less restrictive alternative.
B. Application of Standard
The three concepts upon which this case turns, “substantial interest,” “incidental infringement,” and “less restrictive alternative,” are inherently vague. However, enough can be said about each, as applied to this ease, to leave no doubt as to the proper result.
1. Substantial Interest
Our first responsibility is to determine the exact nature and scope of the governmental interest called into question by this ease. It is easy to make a mistake here, *48improperly expanding or contracting the scope of that interest. Two cautions are necessary. We should look to the regulations as applied to this case to determine the relevant class of activities that the government is interested in banning.43 But we should not, in judging the substantiality of the interest underlying that ban, limit our consideration to the harms that might be caused by a particular sub-class of persons, such as appellants, desiring to perform those activities. In other words, we look to the overall benefit to be had from the general application of the regulations, but our understanding of the “regulations” is refined by reference to the activities in which appellants actually propose to engage.
Some of our colleagues seem to feel that in judging the substantiality of the government’s interest the proper focus in this case is on the incidental harm that would be caused by allowing these appellants to sleep in the park as part of their proposed demonstration. They are mesmerized by the following scenario: the Park Service has already issued a demonstration permit that will allow appellants to construct a “symbolic city” and to maintain a round-the-clock presence at the site. Appellants may put up tents. They can place within those tents sleeping bags, cots, and other bedding materials. They can sit in the tents twenty-four hours a day. They can even lie down, close their eyes and feign sleep. The only thing they cannot do is actually fall asleep. What additional harm to the parks could possibly be caused by allowing appellants actually to sleep rather than merely feigning sleep?
This approach to the question at issue here misconceives the relevant First Amendment inquiry. The apparent absence of harm that would be caused by granting these appellants an exemption from the no-camping regulations may indicate that we should look for a possible, less restrictive alternative to the present regulations. It does not, however, in any way undermine the substantiality of the interest supporting the regulations as now written and applied generally by the Park Service. The Supreme Court has stated explicitly that in judging the substantiality of the government’s interest we must look to the interest supporting the law generally, not the interest to be served by applying it in any particular case. The alternative is to nickel and dime every regulation to death.
The point was made most clearly and emphatically in the recent case of Heffron v. Int’l Soc. for Krishna Consc.44 In that case a rule of the Minnesota Agricultural Society, a public corporation that operates the annual state fair, required all persons, groups or firms desiring to sell, exhibit, or distribute materials during the fair to do so only from fixed locations. The International Society for Krishna Consciousness, Inc. (ISKCON) claimed the rule violated their First Amendment rights because it suppressed the practice of Sankirtan, a religious ritual that enjoins its members to go into public places to distribute or sell religious literature and to solicit donations for the support of the Krishna religion. The Minnesota Supreme Court agreed.
The Minnesota Supreme Court recognized that the state’s interest in the orderly movement of a large crowd and in avoiding congestion was substantial and that rule 6.05 furthered that interest significantly. Nevertheless, the Minnesota Supreme Court declared that the case did not turn on the “importance of the state’s undeniable interest in preventing the widespread disorder that would surely exist if no regulation such as rule 6.05 were in effect” but upon the significance of the state’s interest in avoiding whatever disorder would likely result from granting members of ISKCON an exemption *49from the rule. Approaching the case in this way, the court concluded that although some disruption would occur from such an exemption, it was not of sufficient concern to warrant confining the Krishnas to a booth.45
The United States Supreme Court, applying free speech (not freedom of religion) principles;46 rejected this approach and upheld the rule. “The justification for the Rule should not be measured by the disorder that would result from granting an exemption solely to ISKCON.” 47
A similar mistake would be to focus our attention at this time solely on the harm that would be caused by allowing “First Amendment” camping (i.e., camping by any group, not just appellants, for whom the camping was an integral part of the message to be conveyed). Again, such an inquiry might indicate that we should look for a possible, less restrictive alternative to the present regulations. But it bears no relevance to the initial question of whether the regulations as now written and applied are supported by a substantial interest. Thus, in United States v. O’Brien;48 the court focused on the government’s interest generally in preventing the destruction or mutilization of registration certificates, whether or not that destruction or mutilization is for a First Amendment purpose. Again, any other approach would nickel and dime every regulation to death.
Thus, in the instant case, we must not measure the substantiality of the governmental interest by looking solely to the harm that might be caused by allowing these particular appellants to sleep in the park. Nor may we measure that interest by looking only to the harm that would be caused by allowing “First Amendment” camping. Rather, we must look to the interest in preventing camping by all classes of persons, whatever their motive.
Having fixed the relevant class of persons by reference to whom the interest in banning camping should be judged, we must still be very careful in stating what we mean by “camping.” In this sense, the claims of these particular appellants are relevant. They do not propose to build fires, dig latrines, cook, etc. They propose only to erect tents, lay out bedding materials, and sleep through the nights for an extended period. Thus, we must judge the substantiality of the government’s interest in preventing this class of activities. We do not add cooking, building fires, and digging latrines as make-weights because, even though they are forbidden by the regulations, appellants disclaim any intention of such activity.
The point made above is merely that we should not limit our consideration to a subclass of persons desiring to perform these activities, such as appellants alone or, even, all those with a First Amendment purpose. But we must and do limit our attention to the class of activities actually called into question by this case. Thus, “camping” as used in the remainder of this opinion is limited to such activities as erecting tents or other structures, laying out blankets, sleeping bags, and other bedding materials, and sleeping.
The governmental interest called into question by this case is the prevention of harm that would be caused by camping, in the above sense, in the Memorial core area parks. However, a round-the-clock presence and the erection of symbolic structures, including tents, is allowed by the regulations in conjunction with a demonstration. Thus, the governmental interest is limited to the incremental harm which would be caused by permitting camping generally (i.e., not just for First Amendment purposes) in addition to the erection of tents and a 24-hour presence for demonstration purposes.49
*50Even as so stated, however, the substantiality of the governmental interest cannot be doubted. The proverbial “straw that broke the camel’s back” is a valid and useful concept. The Park Service may in all good faith strive to be lenient, but nevertheless it is entitled to draw the line somewhere. If camping, whatever the purpose, were allowed in the parks of the Memorial core area, those parks would be overrun by campers during the summer months — the grass would be ruined, litter and human waste would abound, and the pleasure non-campers take in those parks would be ruined.
No such consequences can be anticipated from allowing symbolic structures and a 24-hour presence in the parks. Citizens are only likely to avail themselves of the latter privileges in order to express themselves on pressing issues, whereas camping would be useful to any tourist or visitor interested in minimizing expenses. Furthermore, the potential harm to the parks from persons who actually live there for their own convenience, persons who don’t go home to eat, to wash, to sleep, to answer nature’s call, etc., exceeds that to be expected from persons erecting symbolic structures or maintaining a wakeful vigil for First Amendment purposes.
It is important once again to recall that we are not yet concerned with the possibility of a less restrictive alternative that would permit First Amendment camping, while denying permission to all other campers. The regulations as written ban all camping, and it is the interest underlying that ban that we must now weigh. As the Park Service has noted, the parks in the Memorial core area, including the Mall and Lafayette Park, are simply unsuited for camping.50 To permit camping would deprive other groups of the right to use nationally significant space. It would cause significant damage to park resources and a substantial increase in costs for park restoration, sanitary facilities, and extra park personnel.51 Accordingly, the governmental interest supporting the ban on camping and the erection of structures for living accommodation is substantial.
2. Incidental Infringement on Speech
In most of the symbolic speech cases, the activity that the government attempted to suppress was inherently expressive. Ninety-nine out of a hundred people who purposely burn their draft cards,52 wear arm bands,53 or superimpose a peace symbol on the flag,54 will do so in order to express something thereby. Thus, a prohibition of that activity can have a substantial, even if incidental, impact on speech.
Camping as symbolic speech presents a very different ease. Camping in the park has a great deal of independent signifi*51canee. It is not a traditional form of speech. It has expressive First Amendment value only in a very limited set of circumstances.55 Thus, if camping in the Memorial core area parks were permitted, the vast majority of those availing themselves of the privilege would not be intending to express anything thereby. Conversely, the incidental infringement on speech caused by an absolute ban on camping in these areas is simply not that great relative to the government’s interest in preventing camping generally.
Appellants may well have hit upon the most expressive means of conveying their message. But they have also stated explicitly that their desire to camp in the parks is based not just on the expressive nature of those activities under the peculiar facts of this case, but also on the fact that camping would facilitate the expression both by attracting demonstrators and by capturing media attention. On the former point, appellants’ original application is clear. “Without the incentive of sleeping space or a hot meal, the homeless would not come to the site.”56 This statement is constantly echoed in the papers filed with this court.57 The latter point follows from the former. Without homeless people coming to demonstrate the poignancy of their plight, the media value of the message is sadly diminished, despite the unabated poignancy of that plight.58
The Supreme Court has noted time and again that although the First Amendment guarantees individuals and groups the right to deliver their message, it does not guarantee any right to deliver that message in the most effective manner possible.59 It does not guarantee media attention. Nor does it guarantee circumstances that will attract the largest number of demonstrators.60 Appellants’ concerns in this case are not limited to a fear that their message, purely in terms of its content, will be diluted. They fear at least as much that the effect of their message, however well expressed, will be diminished.
Of course, we must not make the “category mistake” noted above in conjunction with the substantial interest test. Just as the substantiality of the government’s interest must be judged by the effect of the law on all persons, so, too, the extent to which it infringes upon speech must be judged by the effect of the law on all persons, and not just by its effect on the appellant. However, the conjunction of the facilitative and expressive aspects of camping in this case is likely to be paralleled in all other First Amendment camping cases. The convenience of the demonstrators and the media value of their message will rival in importance the First Amendment aspects of the camping and thereby further diminish the claim that their First Amendment interest is substantial relative to the government’s interest in preventing camping generally.
Judge Edwards correctly notes that “a message is not less deserving of First Amendment protection merely because the manner used to express it serves other *52needs of the demonstrators.”61 But where there are plenty of alternative ways to express the same message — ways which, though less convenient to the demonstrators, are not fraught with the same harms to legitimate governmental interests — the First Amendment does not extend special protection to the means chosen by the demonstrators, especially where those means are chosen as much for convenience as for expressive value. To repeat, the First Amendment does not guarantee any right to deliver a message in the most effective manner possible. Nor does it guarantee any right to deliver a message in the most convenient way possible.
In sum, the substantiality of the government’s interest in preventing camping generally in the Memorial core area parks appears to counterbalance the occasional, incidental infringement on speech caused by the regulations.
3. Less Restrictive Alternative
It is important to recognize that appellants wish to conduct their demonstration in a park, a forum traditionally open to the public “for purposes of assembly, communicating thoughts between citizéns, and discussing public questions. Such use of the streets and public places has, from ancient times, been a part of the privileges, immunities, rights, and liberties of citizens.”62 Modes of First Amendment activity, such as leafletting and demonstrating, which can be banned from certain locations, such as courthouses,63 jails,64 and private shopping centers,65 cannot be abridged or denied in traditional public forums such as the streets66 and parks.67 The right to speak in a public forum may be regulated in the interest of all, “but it must not, in the guise of regulation, be abridged or denied.”68
Appellants argue, relying on this notion that the park is a public forum, that the government must permit exceptions to its ban on camping where the camping is an integral part of First Amendment expression. In other words, appellants argue that the mere fact that the ban is neutral and supported by a substantial governmental interest is insufficient. Some affirmative accommodation of First Amendment interests is necessary in a public forum.
The total ban on “camping” sweeps within its purview First Amendment activities that pose no danger to the alleged governmental interest. Prohibition of peaceful sleeping inside lawfully erected tents as part of a demonstration serves no purpose other than to impermissibly suppress free expression.69
Anatole France once said: “The law in its majestic equality forbids the rich as well as the poor to sleep under bridges, to beg in the streets, and to steal bread.”70 The sarcasm is salutory. Appellants are among the most helpless members of our society. They are likely to be uneducated and inarticulate. If it were possible to accommodate their most effective mode of expression without exposing the parks to the harms anticipated by the regulation, then the First Amendment might well require that accommodation. The crucial and dis-positive aspect of this case is that there is no possibility of a constitutionally acceptable less restrictive alternative. The Park *53Service must either allow all camping or abide by a flat-out ban. Any intermediate position designed to accommodate “First Amendment camping” would run afoul of the proscriptions against discretionary screening contained in a long line of Supreme Court cases.71 The Supreme Court has, in effect, endorsed Anatole France’s “majestic equality” as applied to free speech because only totally objective standards will suffice in this area, whatever differentiations there may be in welfare policies.
The teaching of this line of cases is that licensing regulations, to pass constitutional scrutiny, must contain “narrow, objective, and definite standards to guide the licensing authority,”72 and thereby protect against arbitrary action or de facto censorship of certain points of view. It is just such standards that would be impossible to formulate if the court tried to carve a First Amendment exception out of the ban on camping. First Amendment standards cannot themselves be used to state an exception to a neutral regulation of conduct.
The force of this point can be seen by considering the following three examples, asking in each instance whether the Park Service would have to grant a permit to camp under a judicially mandated First Amendment exception to the ban on camping.
(1) A group of tourists comes to D.C. during the summer. Rather than pay to stay in a hotel, they apply for a permit to camp on the Mall “to dramatize and protest against the high cost of hotels.”
At oral argument appellants stated that this would be a “frivolous case.” We agree. But according to what standard is the Park Service to deny the permit? The Park Service cannot be permitted to discriminate between applicants based on the supposed substantiality of their message. That would be content screening in its most blatant form. “[Ajbove all else, the First Amendment means that the government has no power to restrict expression because of its message, its ideas, its subject matter, or its content.73 Nor could the Park Service screen applicants on the basis of their sincerity, their commitment to the message they are trying to convey. It is not for the-Park Service to decide who really believes that high hotel prices are harmful to the republic and should be regulated by government and who just wants a free place to sleep.
The problem stems from the fact, noted above, that many people, without any First Amendment purpose, would like to camp. The benefits of camping in a convenient location on the Mall will provide them with an incentive to offer a First Amendment pretext for the camping. On the other hand, few would go to the trouble of erecting a temporary structure on the Mall or maintaining a wakeful 24-hour vigil unless they wanted to express something' thereby, however inane or frivolous. There could be little other reason for erecting such structures or maintaining such a vigil. Thus, the question of sincerity doesn’t arise, and, consequently, the Park Service need not distinguish between substantial and frivolous messages. Applicants for a.permit are left to determine for themselves whether their message is “significant” enough to be worth the trouble.
Where camping is concerned the problem of pretextual or frivolous speech is much more important. Presumably, there are a great many people who would like to camp on the Mall or in Lafayette Park, at least during the summer, and would do so if permitted. If we force the Park Service to *54open the gate for this group because of their sincerity and the substantiality of their message, we will force the Park Service either to screen applicants on that basis or to permit anyone to camp who is willing to offer a First Amendment rationalization, however ludicrous or improbable.
(2) A citizen, in order to demonstrate the depth of his commitment to arms control, resolves to remain in Lafayette Park until all nuclear weapons are destroyed.
Here the message is obviously substantial, and the citizen’s commitment to it we may assume is sincere. But the Park Service, to keep him from making Lafayette Park his home for the rest of his life, would have to deny the permit on the grounds that the mode of expression (camping) is not sufficiently related to the message to be conveyed to justify giving the citizen permanent squatter’s rights. In other words, he can make his point by other, less intrusive means. But how is the Park Service to make such a determination with any clarity? Suppose the citizen’s tent were shaped like a coffin and he maintained that his constant presence was necessary to dramatize the unnatural death that awaits us all. Can we really expect the Park Service in issuing a permit to decide in each case whether the fit between the means employed and the message to be conveyed is close enough to justify the particular means? We cannot; at least not without running afoul of the constitutional requirement that standards be “narrow, objective, and definite.”
The point of these two examples is that First Amendment standards cannot themselves be used to state an exception to a neutral regulation of conduct. The First Amendment does not provide sufficiently “narrow, objective and definite standards” to guide a licensing authority. We cannot simply say: First Amendment camping may not be banned, even though all other camping is banned.
The final example presents an extreme case of the frivolous speech problem. It demonstrates that any attempt to create an explicit First Amendment exception to a neutral regulation of conduct itself provides a foolproof means of evading that regulation.
(3) This court rules that the Park Service must permit a First Amendment exception to its ban on camping in the Memorial core area parks. A group of citizens here on holiday, with homes of their own and no particular gripe with hotel prices (other than a disinclination to pay them), applies for a First Amendment camping permit “to demonstrate the absurdity of the holding of the D.C. Circuit Court of Appeals that allows us to camp on the Mall.”
Here, the message is substantial, the parties might well be sincere, and the means-end fit is perfect. The Park Service, it appears, would have no choice but to issue the permit. In other words, if we create a First Amendment exception to the ban on camping, the exception will completely swallow the rule. Anyone and everyone who is willing to apply for a permit and recite the above First Amendment purpose must be allowed to camp, subject to a first come-first served limitation.74
In sum, it is not possible to construct a less restrictive alternative to the flat-out ban on camping at issue here. Thus, given that the governmental interest supporting the total ban is substantial and that the *55incidental infringement on free expression, relative to the valid purposes served by the rule, is not significant, the regulation should be upheld.
As evidenced by the four opinions reflecting the views of our six colleagues agreeing on the result, it seems apparent that they are quite sure that these appellants should be allowed to sleep in Lafayette Park, but they have had great difficulty in figuring out why. We five in dissent, assuming that free speech principles apply, find no difficulty in sustaining this Park Service regulation permitting every type of communicative action, but drawing the line at “camping,” i.e., actually occupying living accommodations in Lafayette Park 24 hours a day for days on end. United States v. O’Brien, supra; Heffron v. Int’l Soc. for Krishna Consc., supra.

. See 47 Fed.Reg. 24,299-306 (1982) (to be codified at 36 C.F.R. §§ 50.19, 50.27). Set out at pp. 617-618, infra.


. The district court delivered its judgment orally on 3 December 1982. Written Findings of Fact and Conclusions of Law followed on 9 December.


. Community for Creative Non-Violence v. Watt, Nos. 82-2445 and 82-2477 (D.C.Cir. 20 Dec. 1982).


. See 47 Fed.Reg. 24,299-306 (1982).


. Community for Creative Non-Violence v. Watt, 670 F.2d 1213 (1982).


. Id. at 1217.


. 47 Fed.Reg. at 24,299-306.


. Id. at 24,305.


. Id. at 24,302.


. See Reply to Appellees’ Opposition to Appellants’ Emergency Motion for Injunction Pending Appeal and Opposition to Appellants’ Motion for Summary Affirmance (Appellants’ Reply Brief) at 3, 8-9.


. Village of Hoffman Estates v. Flipside, Hoffman Estates Inc., 455 U.S. 489, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982); Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct. 2294, 2298, 33 L.Ed.2d 222 (1971).


. This court has already concluded that a regulation prohibiting camping, defined in terms very similar to the current regulations, was not unconstitutionally vague. See Vietnam Veterans Against the War v. Morton, 506 F.2d 53, 59 (D.C.Cir.1974).


. See Part III, infra.


. Broadrick v. Oklahoma, 413 U.S. 601, 613-15, 93 S.Ct. 2908, 2916-2917, 37 L.Ed.2d 830 (1973).


. Id. at 615, 93 S.Ct. at 2917.


. Findings of Fact and Conclusions of Law at 7.


. See Appellants’ Reply Brief at 44-51.


. See, e.g., Bishop v. Wood, 426 U.S. 341, 347, 96 S.Ct. 2074, 2078, 48 L.Ed.2d 684 (1976); Abraham v. Graphic Arts Intern. Union, 660 F.2d 811, 814-15 (D.C.Cir.1981).


. For example, appellants cite the 1968 “Resurrection City” demonstration and the 1979 “Farmers March.” A Vietnam Veterans Against the WAR (WAW) demonstration in early May relied on by appellants also took place prior to the effective date of the amended regulations. However, the Park Service applied the new regulations to that demonstration, yet still authorized at least some participants in the demonstration to “be asleep in the area at all times during the night.” Letter from Park Service to WAW dated 22 April 1982, reprinted in Record Document (RD) 5. In that case, however, the sleeping was incidental to an all-night vigil at a mock Vietnam War-era “firebase” at which the demonstrators took turns standing symbolic “guard duty.” Since no tents or other structures were used by the WAW, the Park Service determined that the demonstration did not constitute “camping” within the meaning of the new regulations.


. See Letter from Park Service to Assoc. of Community Organizations for Reform Now dated 18 June 1982; Letter from Park Service to Palestine Congress of North America dated 8 September 1982; Letter from Park Service to Arab Women’s Council dated 28 July 1982, all reprinted in RD 5.


. Findings of Fact and Conclusions of Law at 8.


. See Appellants’ Reply Brief at 54.


. Findings of Fact and Conclusions of Law at 20-21.


. United States v. O’Brien, 391 U.S. 367, 376, 88 S.Ct. 1673, 1678, 20 L.Ed.2d 672 (1968).


. Id.


. Mikva Op. at 591-594.


. Id. at 593.


. Id. at 592.


. Id. at 594.


. See id. at n. 16 (“demonstrators should be held to no higher standard than the advancement of a plausible contention that their conduct is intended to, and in the context of their demonstration likely will, express a message”).


. Id. at 594.


. Id. (“whatever the particular form of the protestors’ presence at night, their presence itself implicates the first amendment”).


. See, e.g., Spence v. Washington, 418 U.S. 405, 94 S.Ct. 2727, 41 L.Ed.2d 842 (1974) (per curiam); Tinker v. Des Moines School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969).


. It may well always be true that conduct which should not in the first place have been accorded full First Amendment “speech” protection will, even assuming such protection, readily be proscribable under the O’Brien test. Applying this test on a case-by-case basis does, however, impose a considerable burden upon administrators and the courts, and may produce erroneous judgment which (so long as they are not adverse to demonstrators) are not appealable to the courts. We do not, therefore, deprecate the value of the more direct approach which both the O’Brien court and we have avoided; but in the absence of further clarification from the Supreme Court we take the safer course for the present.


.391 U.S. at 377, 88 S.Ct. at 1679.


. See p. 614, infra.


. See Schneider v. New Jersey, 308 U.S. 147, 60 S.Ct. 146, 84 L.Ed. 155 (1939); Ely, Flag Desecration: A Study in the Roles of Categorization and Balancing in First Amendment Analysis, 88 Harv.L.Rev. 1482, 1486-87 (1975).


. See Kovacs v. Cooper, 336 U.S. 77, 69 S.Ct. 448, 93 L.Ed. 513 (1949).


. See Brandenburg v. Ohio, 395 U.S. 444, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) (per curiam).


. See Cohen v. California, 403 U.S. 15, 21-22, 91 S.Ct. 1780, 1786-1787, 29 L.Ed.2d 284 (1971).


. See, e.g., Paris Adult Theater I v. Slaton, 413 U.S. 49, 93 S.Ct. 2628, 37 L.Ed.2d 446 (1973) (obscenity); Brandenburg v. Ohio, 395 U.S. 444, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969) (per curiam) (advocacy of imminent lawless action); Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 (1942) (fighting words).


. See Ely, supra note 37, at 1482-90; Farber, Content Regulation and the First Amendment: A Revisionist View, 68 Geo.L.J. 727, 742 n. 83 (1980).


. The absurdities to which an alternative approach could lead are readily apparent. The government could make any regulation invincible by tacking on a prohibition that is undoubtedly supported by a substantial interest but has nothing to do with the usual application of the regulation, such as “Camping and the detonation of hand grenades is forbidden in the parks of the Memorial core area.”


. 452 U.S. 640, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981).


. Id at 651-52, 101 S.Ct. at 2566-2567.


. Id at 652-53, 101 S.Ct. at 2566-2568.


. Id at 652, 101 S.Ct. at 2566.


. 391 U.S. at 378-82, 88 S.Ct. at 1679-1681.


. Judge Edwards suggests that “the only matter in dispute is sleeping,” since “the Park Service has not sought to ban the appellants from erecting tents, laying out blankets or bed*50ding, or even maintaining a 24-hour presence.” Edwards Op. at n. 1. See also id. at 603. We think this is an unduly narrow characterization of what is at stake in this case. The regulations permit a round-the-clock presence and the erection of symbolic structures, including tents, for demonstration purposes. They do not permit a 24-hour presence or the erection of any structures for purposes of living accommodation. As we explain below, see Section 111(B)(3), the only way the Park Service can maintain this distinction is by refusing to allow demonstrators to sleep in addition to their other activities. It is sleep that would provide the incentive for nondemonstrators and, perhaps, many demonstrators to erect structures and remain through the night. Unused tents and a nighttime vigil will only be employed for purposes of expression. If the convenience of sleep were added, the Park Service would be unable to distinguish between the symbolic and non-symbolic use of structures and nighttime vigils. Thus, the broader regulatory scheme, which forbids nondemonstrators to erect structures and remain round-the-clock as well as forbids all persons to sleep, is at stake in this case. We will, therefore, continue to speak of “camping,” and not merely “sleeping.”


. 47 Fed.Reg. at 24,301.


. Findings of Fact and Conclusions of Law at 6.


. See, e.g., United States v. O’Brien, 391 U.S. 367, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968).


. See, e.g., Tinker v. Des Moines School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969).


. Spence v. Washington, 418 U.S. 405, 94 S.Ct. 2727, 41 L.Ed.2d 842 (1974) (per curiam).


. However, as we shall see, pp. 620-622, it would be impossible to fashion “narrow, objective, and definite” standards that would limit permission to camp to those few cases where camping is expressive.


. Letter from CCNV to Park Service (undated), reprinted in RD 5.


. Appellants’ Emergency Motion for Injunction Pending Appeal at 21-22; Appellants’ Reply Brief at 6-7.


. See Appellants’ Emergency Motion for Injunction Pending Appeal at 21-22; Appellants’ Reply Brief at 6-7.


. See, e.g., Heffron v. Int’l Soc. for Krishna Consc., 452 U.S. 640, 647, 101 S.Ct. 2559, 2564, 69 L.Ed.2d 298 (1981); Adderly v. Florida, 385 U.S. 39, 47-48, 87 S.Ct. 242, 247-248, 17 L.Ed.2d 149 (1966); Lloyd Corp. v. Tanner, 407 U.S. 551, 567, 92 S.Ct. 2219, 2228, 33 L.Ed.2d 131 (1972).


. What the litigant’s press agent seeks and what the public interest requires differ widely. Although every man is entitled to make his remonstrance, no man is entitled to make such a remonstrance that it will be carried on all three television networks.
Vietnam Veterans Against the War v. Morton, 506 F.2d 53, 58 (D.C.Cir.1974).


. Edwards op. at 602-603.


. Hague v. CIO, 307 U.S. 496, 515, 59 S.Ct. 954, 963, 83 L.Ed. 1423 (1939) (Roberts, J., concurring).


. See, e.g., Cox v. Louisiana, 379 U.S. 559, 85 S.Ct. 476, 13 L.Ed.2d 487 (1965).


. See, e.g., Adderly v. Florida, 385 U.S. 39, 87 S.Ct. 242, 17 L.Ed.2d 149 (1966).


. See, e.g., Lloyd Corp. v. Tanner, 407 U.S. 551, 92 S.Ct. 2219, 33 L.Ed.2d 131 (1972).


. See, e.g., Schneider v. New Jersey, 308 U.S. 147, 60 S.Ct. 146, 84 L.Ed. 155 (1939).


. See, e.g., Niemotko v. Maryland, 340 U.S. 268, 71 S.Ct. 325, 95 L.Ed. 267 (1951); Saia v. New York, 334 U.S. 558, 68 S.Ct. 1148, 92 L.Ed. 1574 (1948).


. Hague v. CIO, 307 U.S. at 516, 59 S.Ct. at 964.


. Appellants’ Reply Brief at 63.


. A. France, Le Lys Rouge (1894) ch. 7.


.Shuttlesworth v. City of Birmingham, 394 U.S. 147, 150-153, 89 S.Ct. 935, 938-940, 22 L.Ed.2d 162 (1969); Niemotko v. Maryland, 340 U.S. 268, 271-72, 71 S.Ct. 325, 327-328, 95 L.Ed. 267 (1951); Kunz v. New York, 340 U.S. 290, 294, 71 S.Ct. 312, 315, 95 L.Ed. 280 (1951); Lovell v. Griffin, 303 U.S. 444, 450-51, 58 S.Ct. 666, 668-669, 82 L.Ed. 949 (1938).


. Shuttlesworth v. City of Birmingham, 394 U.S. at 151, 89 S.Ct. at 938.


. Police Dept. of Chicago v. Mosley, 408 U.S. 92, 95, 92 S.Ct. 2286, 2289, 33 L.Ed.2d 212 (1972). See also Carey v. Brown, 447 U.S. 455, 466-67, 100 S.Ct. 2286, 2293-2294, 65 L.Ed.2d 263 (1980).


. Judge Mikva chides us for ignoring the “obvious alternative of revoking a demonstration’s permit should its participants engage in non-sleep ‘camping’ activities.” Mikva Op. at n. 32. It is not clear what he means by this, however, in light of his earlier acknowledgement that the activities proposed by appellants themselves constitute “camping” within the meaning of the new regulations. See id. at 591. His meaning is further confounded by a citation from our opinion which he says “underscore[s] the potential effectiveness of permit revocation as a means of enforcing the Park Service’s anti-camping regulations ... . ” Id. at n. 32. It is precisely those regulations which Judge Mikva’s opinion disables. If they can’t be used to deny a permit for “First Amendment camping” (a category, we have explained, that cannot be given viable boundaries), then surely they can’t be used to revoke a permit for that same camping.